Citation Nr: 1447236	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  10-42 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a higher rating for residuals of varicose veins, right leg, status post saphenous vein stripping, rated as 10 percent disabling prior to September 7, 2010 and as 40 percent disabling from September 7, 2010, forward.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty form June 1980 to June 1983.

This appeal to the Board of Veterans' Appeals (BVA) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA compensation examination was conducted in June 2014.  The findings are insufficient to properly rate the Veteran's disability, so the matter must be remanded for another examination.  

Ongoing VA treatment records should also be added to the file, as well as the Veteran's private treatment records from Monroe County Hospital (Dr. Thigpen) and records related to an emergency room visit in 2011.  

The Veteran should also be provided with a supplemental statement of the case (SSOC), as the most recent SSOC was issued in February 2012 and additional relevant evidence has been received since that time.


Accordingly, the case is REMANDED for the following action:

1.  Associate with the electronic record copies of the Veteran's VA treatment records dated from January 2007 to December 2008, and from May 2014 forward.

2.  Make arrangements to obtain the Veteran's complete treatment records from Monroe County Hospital (Dr. Thigpen), and records related to an emergency room visit in 2011

3.  Then, arrange for a VA examination to determine the current severity of the residuals of varicose veins, right leg.  The claims file should be made available to the examiner for review in conjunction with the examination.

a) All pertinent clinical findings and subjective complaints must be fully reported and any tests or studies deemed necessary must be performed.

b) In addressing the manifestations of the disability, the examiner must specifically indicate if they include persistent edema, stasis pigmentation or eczema, ulceration, subcutaneous induration, massive board-like edema, constant pain at rest.

c) The examiner must also review the photographs received in June 2014 and comment on the manifestations and their severity that are reflected in the photographs.

d) The examiner must describe the functional impairment caused by the residuals of varicose veins, right leg.  The examiner is asked to take a detailed history on the Veteran's employment history, education, and training. The examiner is asked to provide an opinion on the types of work (if any) the Veteran could undertake, as well as provide examples.

Complete rationales must be provided for the examiner's opinion(s).

4.  Next, determine if there has been substantial compliance with the Board's directives.  Take corrective action for any deficiency shown.

5.  Finally, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran, and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

